DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Amended/replacement drawings were received on 30 July 2020 and 3 August 2020.  These drawings are considered to include New Matter because they have added some additional lines to the end of the intersection of the body (20) and hook end (16) representing additional curvature (most clearly seen in new Figure 4) that is not supported by the original application, either in writing or in the drawings.  Therefore, these drawings will not be entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are unclear for the following reasons:
Both claims define one end “ending substantially in a point”, then define the “opposite surfaces converging toward one another”, which are understood to form the previously claimed portion ending substantially in a point.  It is suggested that the applicant move the limitation of the “opposite surfaces converging toward one another” to just before the word “ending” to clarify that the converging surfaces are the structure that forms the substantial point.  
Further, both claims also add the new limitation “configured [and shaped in claim 4] with specific bends”, which confuses the scope of the claim because the only “bends” understood to be present are the previously claimed “S-curve shape”.  Therefore, it is unclear which “specific bends” are being referred to.
The “specific bends” language is also unclear because the claim fails to define in any manner what “bends” may provide the claimed functions.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunberger et al. (4,308,628).
Kunberger discloses an integral/unitary tool having an end forming an S-curve shaped section (31/32) on one end with opposed sides (sides as viewed in either Fig. 2 or Fig. 3) of the end adjacent to the S-curve shaped section converging/meeting substantially at a point (34 as flat edge between converging surfaces, in the same manner as the claimed invention) and the other end configured in the shape of two hooks (12/14; with 12 considered as a hook due to the curved lower surface as viewed in Fig. 2 and being inherently capable of catching, pulling, holding or suspending something therefrom, based on the definition of “hook”- a curved or angular piece of metal or other hard substance for catching, pulling, holding, or suspending something.1).  The amended limitations to claims 1 and 4 are merely considered to disclose intended use of the claimed tool, wherein Kunberger discloses structure corresponding to all of the claimed structure set forth in the claims and the pointed end (34) of the tool of Kunberger would be inherently capable of use as claimed on at least some form of standard “in swing” door due to the small tapering end of the tip (as seen in Fig. 3) with the orientation of the s-curved portion sloping away and being perpendicular would both be possible while the pointed end is located between a doorjamb and the door knob of such a door.  The capability of the pointed end of the tool of Kunberger engaging door latch will also be dependent upon spacing between door and jamb, size/design of latch, etc., all of which substantially vary between door 
Regarding the amended/new limitations of claims 1 and 4, the examiner maintains that the S-curve disclosed by Kunberger reads on the disclosed “specific bends” (having no specific structure of the bends set forth in the claims), the S-curve will be inherently capable of sloping away (in a direction perpendicular to the outside surface of the door and jamb) from the door jamb when the substantial point is inserted between the door knob and jamb and will also be inherently capable of facilitating access to the door latch and obtaining access to the space between the door and jamb by pressing the pointed end into the space between the door and jamb in the same manner disclosed for the current application. 

Claim 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowka et al. (1,647,576).
Nowka discloses an integral/unitary tool (clearly show the tool in the drawings as a single unitary part in the same manner as the drawing are found to be the sole support in the current application for the claimed limitation) having an end forming an S-curve shaped section (16/18/20/21) on one end with opposed sides (top/bottom sides as viewed in Fig. 1) of the end adjacent to the S-curve shaped section converging/meeting substantially at a point (17 with flat edge between converging surfaces, in the same manner as the claimed invention) and the other end configured in the shape of a hook (11-15).  Again, the amended limitations to claims 1 and 4 are merely considered to disclose intended use of the claimed tool, wherein Nowka discloses 
Regarding the amended/new limitations of claims 1 and 4, the examiner maintains that the S-curve disclosed by Nowka reads on the disclosed “specific bends” (having no specific structure of the bends set forth in the claims), the S-curve will be inherently capable of sloping away (in a direction perpendicular to the outside surface of the door and jamb) from the door jamb when the substantial point is inserted between the door knob and jamb and will also be inherently capable of facilitating access to the door latch and obtaining access to the space between the door and jamb by pressing the pointed end into the space between the door and jamb in the same manner disclosed for the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kunberger et al. (4,308,628) as applied to claims 1 and 4 and in view of Ziaylek, Jr. (3,705,430).
Although Kunberger fails to specifically disclose that the tool is formed as a single integral/unitary component, the tool (comprising all of the claimed structures) appears to be formed as a single unitary part with the only separate part (grip 41) being disclosed as an insulating material covering the handle portion (40) to insulate from the metal tool (Col. 5, lines 17-21), suggesting that the remainder of the tool is metal and wherein it is very well known to one of ordinary skill in the art for tools to have greater overall strength and are easier to manufacture when formed as a single unitary component (due to elimination of weak spots due to connecting plural parts together and easier/cheaper due to reduced number of production steps), which is very commonly applied to tools in general where strength is important.  Additionally, Ziaylek discloses another tool being formed as a single unitary part (clearly supported by drawings and defining the tool as a single integrated member, therefore supporting the single unitary part at least as explicitly as the current application) and teaches that the single unitary construction will allow the features of the tool to cooperate in a synergistic manner to permit higher torque (Col. 3, line 62-Col. 4, line 3), thus supporting the .  

Response to Arguments
Applicant's arguments filed 30 July 2020 have been fully considered but they are not persuasive.  The applicant again solely argues the prior art, suggesting that the respective end structures of the claimed invention are “specially adapted to” perform a specific function.  However, the functional limitations and “configured to” language in the current application are not found to effectively require any further structure from the specific structure set forth in the claims, wherein the prior art of record anticipates and/or makes obvious all of the claimed structure and the examiner maintains that either prior art tool would be inherently capable of functioning in the manner set forth in the claims.  The use of the term “configured to” does not require the prior art to define the same intended function, but merely requires comparable structure to read on the claimed structure and structure that would allow the device to be used in for the claimed functions.  Doors are known to have a range of designs and some doors fit closer to the jamb than others, but the tools disclosed by Kunberger and Nowka would both be inherently capable of functioning in identical manner to the claimed invention on at least some doors.  Therefore, the prior art meets all the requirements for proper rejection of the pending apparatus claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Truman (450,922), Rawlings (D 30,892), Taylor (4,216,685) and Harpell (8,690,627) disclose tools having similar structure as the applicant’s claimed invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        25 March 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dictionary.com Unabridged Based on the Random House Unabridged Dictionary, © Random House, Inc. 2018